DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s Amendment was given in an interview with Aron Griffith on 02/22/2021.

Claim 1
Line 11: “system comprising at least one condenser;”

Claim 7
Line 11: “system comprising at least one condenser;”

Claims 11-15
Cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 06 November 2020 with regard to the combination of Almering and Podrebarac are persuasive. The Examiner agrees upon further consideration that the heat integration of Almering would be applied to column 10 of Podebarac, which performs a similar separation, rather than to the splitter of Podebarac, as claimed.

The closest prior art is Podrebarac et al. (US 6,242,661) in view of Almering (US 2010/0197987).
Podebarac teaches a method for isomerization of mixed C4 to produce to 2-butene in a catalytic distillation column (column 5, lines 6-12), removing the 2-butenes as bottoms and the isobutene and isobutane as overhead (column 5, lines 15-20 and 29), and sending the isobutene and isobutane to a splitter (column 5, lines 37-40). Podebarac is silent with regard to any heat integration of the splitter with the catalytic distillation column.
Almering teaches heat integration of a second column with a catalytic distillation column, but the second column of Almering separates isobutylene from 2-butene (paragraphs [0013], [0034]). Podebarac also teaches a column 10 which separates isobutylene from 2-butene (column 5, lines 6-10). Thus, if the heat integration of Almering is applicable to Podebarac, it would be applicable to the similar column 10, rather than the splitter, as claimed.
Thus, Podebarac in view of Almering does not teach heat integration of the catalytic distillation column with the splitter, as claimed, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772